279 U.S. 826
49 S.Ct. 515
73 L.Ed. 978
WHEELER LUMBER BRIDGE & SUPPLY CO.v.UNITED STATES   INDIAN MOTOCYCLE CO.  v.  UNITED STATES.
No. 571.
No. 576.
Supreme Court of the United States
Argued April 25, 1929.
June 3, 1929

and
Mr. Jesse I. Miller, of Washington, D. C., for Wheeler Lumber Bridge & Supply Company.
Messrs. Wm. D. Mitchell, Atty. Gen., and Herman J. Galloway, Asst. Atty. Gen. (Messrs. Alfred A. Wheat and Gardner P. Lloyd, Sp. Assts. to the Atty. Gen., and Mr. Joseph H. Sheppard, of Washington, D. C., on the brief), for the United States in No. 571.
Mr. Monte Appel, of Washington, D. C. (Mr. Frederick Schwertner, of Washington, D. C., on the brief), for Indian Motocycle Company.
Mr. Wm. D. Mitchell, Atty. Gen. (Messrs. Alfred A. Wheat and Gardner P. Lloyd, Sp. Assts. to the Atty. Gen., on the brief), for the United States in No. 576.
Restored to docket June 3, 1929.
PER CURIAM.


1
It is now here ordered by this court that these cases be and they are hereby restored to the docket for reconsideration, and that the judgments heretofore entered herein be and they are hereby revoked and set aside, and that the opinion announced in these cases on Monday, May 27, last, be and it is hereby ordered to be withdrawn.